Citation Nr: 9903724	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's duodenal ulcer is currently manifested by 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for the assignment of a 40 percent evaluation for a 
duodenal ulcer have been met.  38 U.S.C.A. §§ 38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.114, Diagnostic Code 7305 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for a 
duodenal ulcer in an August 1969 rating decision.  At that 
time, the RO assigned a 10 percent disabling rating under 
Diagnostic Code 7305.  The decision was primarily based on 
the appellant's service medical records and his April 1969 VA 
examination.  The appellant's service medical records showed 
that beginning in July 1967, the appellant intermittently 
sought medical treatment for gastrointestinal (GI) 
complaints.  An x-ray was interpreted as showing a duodenal 
ulcer and there was also an episode of bleeding.  Subsequent 
x-rays were interpreted as reflecting a deformed duodenal 
bulb consistent with a duodenal ulcer.  In addition, the RO 
stated that in the appellant's April 1969 VA examination, he 
was diagnosed with a duodenal ulcer bulb deformity with no 
evidence of an active ulcer crater.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Las Vegas, Nevada reflect that in August 1980, the 
appellant was treated after complaining of cramps.  At that 
time, he gave a history of his duodenal ulcer.  He denied any 
hematemesis, melena, diarrhea, and/or constipation.  The 
physical examination showed that the appellant's bowel sounds 
were within normal limits and that examination of the 
appellant's abdomen showed generalized tenderness.  The 
diagnosis was of peptic ulcer disease, by history.  

In October 1980, the appellant underwent a VA examination.  
At that time, examination of the appellant's digestive system 
showed that there were no enlargements or masses.  There was 
also no tenderness, but there was rigidity in the epigastric 
area.  There were no hemorrhoids or fissures.  A GI series 
was interpreted as showing clear lung fields.  The esophagus 
had a normal course and caliber and there was no evidence of 
a hiatus hernia.  The stomach had a normal size, shape, and 
position, and it also had normal tone, peristalsis, and 
emptying time.  The mucosa in the distal segment of the 
gastric antrum was somewhat coarsened and there might have 
been minimal prolapse of the gastric mucosa into the base of 
the duodenal bulb.  The examining physician noted that he 
could not "define" any evidence of a gastric ulcer.  The 
duodenal bulb proper was somewhat deformed in contour, with a 
constriction across its waist, which was consistent with past 
ulcerative disease.  The duodenal loop had a normal outline.  
The mucosal pattern of small bowel was visualized as normal.  
Following the GI series, the examiner diagnosed the appellant 
with the following: (1) peptic ulcer disease, (2) duodenal 
ulcer disease, and (3) chronic gastritis.  

Outpatient treatment records from the VAMC in Albuquerque, 
New Mexico, from July to December 1988, show intermittent 
treatment for the appellant's duodenal ulcer disease and 
peptic ulcer disease.  The records reflect that in September 
1988, the appellant sought treatment after complaining of 
abdominal cramps.  At that time, he gave a history of his 
peptic ulcer disease.  He indicated that at present, he was 
taking medication.  According to the appellant, he was 
"doing well," except for the flare-ups of epigastric pain 
which would last for approximately three to four days.  The 
examining physician noted that the appellant's most recent GI 
series had shown that he had a duodenal ulcer.  The examiner 
diagnosed the appellant with peptic ulcer disease.  The 
appellant was directed to continue taking his medication.  
The records also reflect that in October 1988, the appellant 
underwent a follow-up examination for his peptic ulcer 
disease.  At that time, he stated that although he had been 
taking his medication, his symptoms had not changed and he 
was suffering from dyspepsia.  He denied any melena.  The 
physical examination showed that in regards to the 
appellant's abdomen, there were no masses and the bowel 
sounds were active.  There was mild epigastric tenderness.  
The diagnosis was of peptic ulcer disease which was gradually 
improving.  The appellant was again directed to take his 
medication.  

A VA examination was conducted in March 1989.  At that time, 
the appellant stated that he was originally diagnosed with a 
duodenal ulcer in 1968.  According to the appellant, he had 
had increased abdominal pain, with vomiting and abdominal 
bleeding, since May 1988.  The appellant indicated that he 
also had recurrent episodes of dyspepsia.  He reported that 
he had a GI series in August 1988, at which time he was 
diagnosed with active duodenal ulcers.  The appellant noted 
that following the GI series, he had to increase his 
mediation in order to control his symptoms.  He revealed that 
even with the medication, his symptoms were basically 
unchanged.  According to the appellant, at present, he had a 
frequent, dull, gnawing pain with a flare-up of pain 
accompanied by nausea, sometimes vomiting, and occasional 
vomiting of blood.  The appellant stated that those episodes 
occurred about once a month and would last approximately 
three to ten days.  He indicated that he last vomited blood 
about six months ago and that he possibly passed a black 
stool about four weeks ago.  According to the appellant, he 
also suffered from stomach cramps and heartburn.  He denied 
any hospitalization or surgery on his stomach.  

The physical examination showed that the appellant weighed 
200 pounds and that his maximum weight for the past 12 months 
had been 220 pounds.  The examiner noted that the weight loss 
was deliberate.  Examination of the abdomen revealed a 
suggestion of a soft mass in the epigastrium, which was more 
definite in a standing position, although there was no clear 
impulse on coughing.  There was mild tenderness in the 
epigastrium, but there was no other tenderness and no 
organomegaly.  Rectal examination was negative including 
hemoccult.  The diagnosis was of chronic peptic ulcer 
disease, with recurrent ulcer disease, which was active.  

In the appellant's March 1989 VA examination, the appellant 
underwent a GI series.  The examining physician noted that 
the 1989 GI series was compared to the previous GI series 
which was conducted in August 1988.  The examiner stated that 
the esophagus and stomach remained normal.  The previously 
described linear ulceration in the duodenal bulb had healed 
in the interval.  There was associated deformity of the 
duodenal bulb, as well as a small punctate area of barium 
surrounded by edema, which was suggestive of a new bulbar 
ulceration.  The impression was that there was healing of the 
previously described linear ulceration in the duodenal bulb.  
The examiner further noted that there was associated 
deformity of the bulb, and there was evidence of recurrent 
ulcer disease as described above.  

In an April 1988 rating decision, the RO increased the 
appellant's rating for his service-connected duodenal ulcer 
from 10 percent to 20 percent disabling under Diagnostic Code 
7305.  

Outpatient treatment records from the Albuquerque VAMC, from 
January 1991 to June 1992, show intermittent treatment for 
the appellant's duodenal ulcer disease and peptic ulcer 
disease.  The records reflect that in April 1992, the 
appellant was treated after complaining of abdominal cramps.  
At that time, he indicated that two weeks ago, he had had an 
episode of hematemesis and the next day, he had passed two 
dark stools.  The appellant indicated that his symptoms 
improved with Mylanta or eating crackers.  The diagnosis was 
of a duodenal ulcer.  The records include a pathological 
report, dated in May 1992.  The report reflects that a 
specimen, which was taken from the appellant, showed foveolar 
glands within the lamina propria.  The glands contained 
chronic and acute inflammatory cells, and the neutrophils 
were infiltrating the glandular epithelium.  Organisms 
consistent with helicobacter pylori were identified within 
the glandular lumina.  No malignancy was seen.  The diagnosis 
was of chronic active gastritis.  The examiner noted that 
helicobacter pylori-like organisms were identified.  

In May 1992, the appellant underwent a VA examination.  At 
that time, he stated that in 1969, he was diagnosed with a 
peptic ulcer.  The appellant indicated that at present, his 
abdominal pain had worsened.  He reported that he had severe 
episodes of epigastric pain.  According to the appellant, two 
weeks ago, he had vomited blood and then passed melena 
stools.  The appellant noted that there had been no bleeding 
lately.  The physical examination showed that the appellant's 
weight was 198 pounds and that his maximum weight in the past 
12 months had been 230 pounds.  Examination of the abdomen 
was negative.  There were no enlargements or masses, and 
there was no rigidity or mild epigastric discomfort.  Rectal 
examination was negative, including hemoccult.  The diagnosis 
was of an active duodenal ulcer which was moderately 
disabling.  The examiner noted that in regards to the 
appellant's abdominal pain, the number of days of duration 
per episode was seven days.  According to the examiner, the 
episodes of severe cramping epigastric pain would last for 
two to three days and would occur approximately 12 times a 
year.  

In the appellant's May 1992 VA examination, an upper GI 
series was performed.  The results were interpreted as 
showing that the esophagus of the stomach demonstrated no 
evidence of ulceration, mass lesion, filling defect, or 
extrinsic compression.  The duodenum demonstrated a small, 
five millimeter ulcer crater projecting in the superior 
aspect of the bulb.  There was diffuse thickening of the 
duodenal fold to the level of the junction of the second and 
third portions of the duodenum.  No other abnormalities were 
noted.  The impression was of a small, active ulcer, as 
described above.  The examiner noted that the duodenal fold 
thickening was consistent with duodenitis.  

In January 1997, a VA examination was conducted.  At that 
time, the appellant stated that he first developed stomach 
pain in 1968.  The appellant indicated that during the early 
1970's, he developed episodes of bleeding with tarry stools.  
He noted that in 1990, an endoscopy was performed which 
showed distal esophagitis, a small duodenal ulcer, erosive 
duodenitis, and a small hiatal hernia.  According to the 
appellant, his medication was increased following the 
endoscopy.  The appellant reported that since that time, he 
had continued to have low grade pain with exacerbations.  He 
stated that usually the exacerbations were severe.  According 
to the appellant, recently, his symptoms had worsened and it 
was possible that he was going to have a flare-up or a 
recurrence of the helicobacter pylori.  The appellant 
indicated that at present, he was in pain all of the time and 
that his current physical condition was "hurting" his job 
as a nurse and "hurting" his relations with his family.  
The examining physician noted that the appellant's weight 
fluctuated, but that he was overall obese for his height.  
The examiner reported that the appellant attributed his 
obesity to the fact that he frequently snacked in order to 
relieve his pain, as the pain was to some extent relieved by 
eating.  

The physical examination showed that the appellant's current 
weight was 228 pounds and that his maximum weight in the past 
year was 250 pounds.  The examiner noted that the appellant 
was not anemic.  Examination of the abdomen revealed slight 
epigastric tenderness on pressure, but there was no 
enlargement or rigidity, and there were also no masses.  
Rectal examination showed a normal colored stool, but 
hemoccult test was positive.  

In the appellant's January 1997 physical examination, the 
appellant stated that he vomited about two to three times a 
month.  The appellant also indicated that frequently, he had 
nausea in the morning with gagging.  The appellant noted that 
over the past year, he had had four episodes of 
gastrointestinal bleeding with hematemesis, but that those 
had not required transfusions.  According to the appellant, 
at the same time as the bleeding, he had noticed tarry 
stools.  The appellant reported that the area of pain was in 
the upper part of the stomach, epigastric, and also in the 
lower chest.  He revealed that he had continuous slight pain, 
but that he had three to four episodes of severe pain each 
month, each one lasting up to two days.  According to the 
appellant, in regards to frequency of episodes per year, he 
estimated that at least 25 to 30 times per year he had severe 
epigastric pain which required hospital evaluation.  

As a part of the appellant's January 1997 VA examination, the 
appellant underwent an endoscopy.  At that time, he had one 
biopsy taken from the antrum of his stomach and another 
biopsy taken from the body of his stomach.  The operative 
findings were that the esophagogastroduodenoscopy (EGD) was 
normal, with mild gastric erythema and observed reflux.  In 
addition, there was a laryngeal cyst.  In regards to the two 
stomach biopsies, the diagnoses were that there was chronic 
gastritis with mild activity, and there were also organisms 
consistent with helicobacter pylori.  After a review of the 
clinical test results, the examiner diagnosed the appellant 
with chronic gastritis with helicobacter pylori.  The 
examiner noted that the helicobacter pylori caused the 
gastritis.  

Outpatient treatment records from the Albuquerque VAMC, from 
January to September 1997, show intermittent treatment for 
the appellant's stomach disease.  The records show that in 
January 1997, the appellant was treated after complaining 
that he had a "mass" in his throat.  At that time, he was 
diagnosed with a probable epiglottic cyst in his throat.  The 
records also reflect that in April 1997, the appellant was 
treated after complaining of extreme pain in the lower bowel 
with weakness.  At that time, he stated that he was 
constipated.  The appellant was directed to increase his 
fluids and fiber intake.  According to the records, in 
September 1997, the appellant was tested for whether or not 
he had helicobacter pylori.  The records show that the test 
was positive, and the appellant was diagnosed with 
helicobacter pylori recurrence and active chronic gastritis.  

In September 1997, a hearing was conducted at the RO.  At 
that time, the appellant testified that twice, he had used 
the helicobacter regimen in order to eradicate a germ in his 
stomach which was possibly causing his duodenal ulcer disease 
and his peptic ulcer disease.  (T.2).  The appellant stated 
that the helicobacter regimen, which involved taking three 
medications, did not have an impact on his symptoms and that 
he was still having the same pain.  (Id.).  He indicated that 
in March 1997, he underwent surgery for the removal of a cyst 
at the top of the esophagus.  (Id.).  According to the 
appellant, he had been told that the cyst developed because 
of the "reflux regurgitation of the acids" which were 
produced in his stomach.  (Id.).  

In the appellant's April 1997 hearing, the appellant stated 
that in regards to his stomach, usually as soon as he woke up 
in the morning, he was nauseated and he had a lot of saliva 
and fluid in his stomach that caused him to gag.  (T.3).  He 
indicated that once he started to gag, more saliva would 
appear and he would have to vomit.  (Id.).  According to the 
appellant, at times, he vomited up blood.  (Id.).  The 
appellant reported that he had abdominal cramping every day, 
and that at times, the cramping was so severe that it 
interfered with his ability to breathe.  (T.3,4).  He 
testified that at present, he was taking Memprozol and/or 
Prolosec on a daily basis, and that he would also take Pepcid 
and/or Maalox when his symptoms increased. (T.4).  According 
to the appellant, he would also eat crackers and bread so as 
to absorb the acid and relieve his symptoms.  (Id.).  The 
appellant indicated that when he had a severe episode of 
abdominal cramping, he would "double over" in pain.  (Id.).  
According to the appellant, he would also experience nausea 
and start to vomit and have black stools.  (Id.).  The 
appellant testified that after a severe episode, he would 
become weak and it would take him approximately one week to 
gain his strength back.  (Id.).  He indicated that he had 
severe episodes on a monthly basis and that an episode could 
last up to 14 days.  (T.4,5).  The appellant noted that 
during those episodes, he would throw up all of the time 
thereby causing him to lose weight.  (T.5).  He further 
stated that due to his vomiting blood and having blood in his 
stools, he was anemic.  (Id.).  

At the time of the appellant's September 1997 hearing, the 
appellant submitted a daily log of his symptoms, from June to 
September 1997.  The log reflects that the appellant took 
some type of medication in order to relieve his symptoms, on 
a daily basis.  A typical entry included at least one of the 
following symptoms: (1) abdominal pain manifested by a dull 
ache, (2) heartburn, (3) nausea, usually followed by 
vomiting, (4) gagging due to acid in his throat and/or mouth, 
(5) dark stools, and (6) stomach cramps.  

In the appellant's September 1997 hearing, the appellant also 
submitted a medical statement from J.M.A., M.D., dated in 
August 1997.  The statement shows that at that time, Dr. A. 
indicated that he had reviewed the appellant's chart as a VA 
physician in September 1992, and that therefore, he was only 
reviewing the materials in the appellant's chart since that 
time.  Dr. A. stated that the appellant's chart documented 
that he suffered from recurring abdominal pain for several 
weeks after a Tagamet prescription ran out in early 1995.  
According to Dr. A., in January 1997, the appellant's chief 
complaint was that he had heartburn, and subsequently, he 
underwent an endoscopy.  Dr. A. noted that the endoscopy 
showed a small one to two millimeter, round, cystic structure 
in the larynx, later believed to be a cyst, with glycogenic 
acanthosis in the esophagus, but no erosive change.  Dr. A. 
further stated that the endoscopy indicated a small hiatal 
hernia, with no obvious abnormalities of the stomach or 
duodenum.  According to Dr. A., a handwritten note suggested 
that the appellant had helicobacter.  In regards to an 
impression, Dr. A. stated that a recent note suggested reflux 
and a past history of ulcer disease.  According to Dr. A., if 
helicobacter had been eradicated, that was possibly "less of 
an issue," or perhaps the appellant was going to have no 
recurrence at all.  Dr. A. indicated that he was unable to 
draw any more conclusions from the current records. 


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating for a duodenal ulcer is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  
This finding is based in part on his assertion that his 
service-connected duodenal ulcer has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997)(citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
When the appellant submits a well grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

Service connection is in effect for a duodenal ulcer for 
which the RO has assigned a 20 percent rating under the 
provisions of Diagnostic Code 7305 of the Rating Schedule.

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's duodenal ulcer, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

As stated above, the appellant's service-connected duodenal 
ulcer is rated 20 percent disabling under Diagnostic Code 
7305 of the VA's Schedule for Rating Disabilities.  See 38 
C.F.R. Part 4, § 4.114 Diagnostic Code 7305 (1998).  Under 
this diagnostic code, a 20 percent evaluation is warranted 
for a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 or 
more days in duration; or with continuous moderate 
manifestations.  The next higher rating of 40 percent 
requires moderately severe symptoms which are less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent disability evaluation requires 
severe symptoms; pain partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In the instant case, the appellant contends, in essence, that 
because of his service-connected duodenal ulcer, he has 
chronic abdominal pain and cramping.  The appellant states 
that on a regular basis, he feels nauseous and he has 
periodic vomiting, hematemesis, and melena.  He indicates 
that because of his chronic vomiting, he has lost weight.  
Moreover, the appellant maintains that due to his vomiting 
blood and having blood in his stools, he is anemic.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record shows that the appellant has a history 
of duodenal ulcers which are manifested by numerous symptoms, 
including abdominal pain and cramping, vomiting, and dark 
stools.  The Board observes that in the appellant's October 
1980 VA examination, the appellant was diagnosed with the 
following: (1) peptic ulcer disease, (2) duodenal ulcer 
disease, and (3) chronic gastritis.  In addition, outpatient 
treatment records from the Albuquerque VAMC show that in 
September 1988, the appellant's GI series showed that he had 
a duodenal ulcer and he was diagnosed with peptic ulcer 
disease.  Moreover, in the appellant's March 1989 VA 
examination, he was diagnosed with chronic peptic ulcer 
disease, with recurrent ulcer disease, which was active.  At 
that time, the appellant also had a GI series which was 
interpreted as showing a healing of a linear ulceration in 
the duodenal bulb.  The examiner noted that there was 
associated deformity of the bulb, and there was evidence of 
recurrent ulcer disease.  In the appellant's May 1992 VA 
examination, the appellant's GI series was interpreted as 
showing a small active ulcer.  The examiner stated that the 
duodenal fold thickening was consistent with duodenitis.  
Outpatient treatment records from the Albuquerque VAMC 
reflect that in April 1992, the appellant was diagnosed with 
a duodenal ulcer, and in May 1992, he was diagnosed with 
chronic active gastritis.  The examiner stated that a 
specimen from the appellant showed helicobacter pylori-like 
organisms.  Furthermore, in the appellant's most recent VA 
examination, in January 1997, the appellant was diagnosed 
with chronic gastritis with helicobacter pylori.  The 
examiner noted that the helicobacter pylori caused the 
gastritis.  

In light of the above, and with resolution of reasonable 
doubt in the appellant's favor, the Board observes that the 
evidence of record demonstrates that the appellant's 
disability picture for his service-connected duodenal ulcer, 
although currently evaluated as 20 percent disabling under 
Diagnostic Code 7305, more nearly approximates the criteria 
required for a 40 percent evaluation under that Diagnostic 
Code.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(1998).  As previously stated, a 40 percent evaluation 
requires moderately severe symptoms which are less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

The Board notes that in the appellant's September 1997 
hearing, the appellant testified that during a severe 
episode, he would throw up all of the time which caused him 
to lose weight.  (T.5).  Furthermore, the appellant also 
testified that due to his vomiting blood and having blood in 
his stools, he was anemic.  (Id.).  However, the Board 
observes that upon a review of the evidence of record, the 
evidence does not show weight loss or anemia.  In the 
appellant's March 1989 VA examination, the appellant weighed 
200 pounds and his maximum weight for the past 12 months had 
been 220 pounds.  At that time, the examiner noted that the 
weight loss was deliberate.  Moreover, in the appellant's May 
1992 VA examination, the appellant weighed 198 pounds and his 
maximum weight in the past 12 months had been 230 pounds.  In 
addition, in the appellant's most recent VA examination, he 
weighed 228 pounds and his maximum weight in the past year 
was 250 pounds.  Therefore, in light of the above, it appears 
that the appellant has actually gained weight and has not 
lost weight.  The Board further notes that in the appellant's 
January 1997 VA examination, although the appellant had a 
positive hemoccult test, the examiner stated that he was not 
anemic.  

In light of the above, although the evidence of record does 
not show that the appellant has anemia and/or weight loss, 
the evidence does reflect that the appellant has recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The Board notes that in 
the appellant's May 1992 VA examination, the examiner noted 
that in regards to the appellant's abdominal pain, the number 
of days of duration per episode was seven days.  The examiner 
further indicated that the episodes of severe cramping 
epigastric pain would last for two to three days and would 
occur approximately 12 times a year.  In addition, in the 
appellant's January 1997 physical examination, the appellant 
stated that he vomited about two to three times a month.  The 
appellant also indicated that frequently, he had nausea in 
the morning with gagging.  The appellant stated that over the 
past year, he had had four episodes of gastrointestinal 
bleeding with hematemesis, but that those had not required 
transfusions.  He revealed that he had continuous slight 
pain, but that he had three to four episodes of severe pain 
each month, each one lasting up to two days.  According to 
the appellant, in regards to frequency of episodes per year, 
he estimated that at least 25 to 30 times per year he had 
severe epigastric pain which required hospital evaluation.  
Moreover, in the appellant's September 1997 hearing, the 
appellant testified that he had severe episodes on a monthly 
basis and that an episode could last up to 14 days.  (T.4,5).  
Therefore, resolving all reasonable doubt in the appellant's 
favor, the Board finds that the appellant's service-connected 
duodenal ulcer more closely approximates the level of 
severity contemplated by a 40 percent rating under Diagnostic 
Code 7305.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.3, 4.7 (1998).  

The Board recognizes that in the November 1997 Supplemental 
Statement of the Case (SSOC), the RO indicated that since 
there was no evidence of record which showed that the 
appellant currently had a duodenal ulcer, the appellant's 
claim for an increased rating for his service-connected 
duodenal ulcer was denied.  However, the Board notes that in 
Webster v. Derwinski, 1 Vet. App. 155 (1991), the United 
States Court of Veterans Appeals (Court) held that the Board 
must attribute, based on the medical evidence of record, 
which symptoms pertain to the veteran's service-connected 
disorders and those that pertain to his non-service-connected 
disorders.  The Board observes that upon a review of the 
evidence in this case, the evidence does not differentiate 
the degree of impairment which is caused by the appellant's 
numerous diagnoses, including peptic ulcer disease, chronic 
gastritis, and chronic gastritis with helicobacter pylori, 
from the degree of impairment which is caused by the 
appellant's service-connected duodenal ulcer, and it is 
highly unlikely that such a determination could be made 
without leaving at least a reasonable doubt.  Accordingly, 
resolving that doubt in the appellant's favor, the Board 
finds that the assignment of a 40 percent disability rating 
for the appellant's service-connected duodenal ulcer is 
warranted.  When consideration is given to 38 C.F.R. § 4.7, 
it is the opinion of the Board that a 40 percent rating more 
adequately approximates the current level of impairment 
attributable to the service-connected duodenal ulcer.  the 
very least, the evidence for and against an increased rating 
for the service-connected duodenal ulcer is in equipoise, and 
as such, all reasonable doubt is resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that, as previously stated, 
the next higher rating requires severe symptoms; pain 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health under Diagnostic Code 7305.  
The Board observes that although the evidence of record shows 
that the appellant's symptoms have included periodic vomiting 
and recurrent hematemesis or melena, the Board has 
determined, as stated above, that the evidence of record does 
not reflect that the appellant has suffered from a weight 
loss, and he is not anemic.  Therefore, in light of the 
above, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 40 percent.  

The Board notes that it has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the appellant's service-connected duodenal 
ulcer.  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board observes that the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question, nor interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  Thus, the evidence of 
record does not reflect any factor which takes the appellant 
outside of the norm, or which present an exceptional case 
where his currently assigned 40 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).


ORDER

A 40 percent evaluation for a duodenal ulcer is granted, 
subject to the applicable criteria concerning the 
disbursement of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

